


Exhibit 10.7


JOINDER AGREEMENT
(Security Agreement)


February 13, 2009


 
Re:
Security Agreement dated as of November 11, 2008 (as amended, restated, or
supplemented from time to time, the “Security Agreement”), executed by DEEP
DOWN, INC., a Nevada corporation (“Borrower”), ELECTROWAVE USA, INC., a Nevada
corporation (“Electrowave”), FLOTATION TECHNOLOGIES, INC., a Maine corporation
(“FloTech”), MAKO TECHNOLOGIES, LLC, a Nevada limited liability company
(“Mako”), and DEEP DOWN INC., a Delaware corporation (“DD Delaware,” and
together with Borrower, Electrowave, FloTech, and Mako, each an “Existing
Debtor” and, collectively, the “Existing Debtors”), for the benefit of WHITNEY
NATIONAL BANK, a national banking association (“Lender”).



RECITALS


A.           Borrower and Lender entered into that certain Credit Agreement
dated as of November 11, 2008 (as amended by First Amendment to Credit Agreement
dated December 18, 2008, Second Amendment to Credit Agreement dated February 13,
2009, and as further amended, restated, or supplemented, the “Credit
Agreement”).


B.           As a condition precedent to extending credit to Borrower under the
Credit Agreement, Lender required that Electrowave, FloTech, Mako, and DD
Delaware execute that certain Guaranty dated as of November 11, 2008 (as
amended, restated, or supplemented from time to time, the “Guaranty”), in favor
of Lender.


C.           To secure (i) the “Obligation” under, and as defined in, the Credit
Agreement, and (ii) the “Guaranteed Obligation” under, and as defined in, the
Guaranty, Existing Debtors executed the Security Agreement.


D.           DEEP DOWN INTERNATIONAL HOLDINGS, LLC, a Nevada limited liability
company (“New Debtor”), was recently organized and is or will become a direct
wholly-owned subsidiary of Borrower.


E.           As required under the Credit Agreement, New Debtor and Existing
Debtors have executed a Joinder Agreement (Guaranty) dated as of the date
hereof, pursuant to which New Debtor has become a “Guarantor” under the
Guaranty.


F.           To secure New Debtor’s obligations under the Guaranty, New Debtor
and Existing Debtors have agreed to execute this Joinder Agreement for the
benefit of Lender.


AGREEMENT


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

 
 

--------------------------------------------------------------------------------

 



1.           To secure the prompt, unconditional, and complete payment and
performance of the Obligation when due, New Debtor hereby pledges and assigns to
Lender, and grants to Lender a continuing security interest in all of its right,
title and interest in, to, and under the following, wherever located and whether
now owned or hereafter acquired or created by New Debtor:  all personal and
fixture property of every kind and nature including, without limitation, all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts, accounts receivable, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, all software, fixtures, vehicles (whether or not
subject to a certificate of title statute), leasehold improvements, and all
general intangibles (including all payment intangibles and trademarks and
patents).


2.           New Debtor hereby (a) agrees to become a “Debtor” under the
Security Agreement, and (b) joins in, becomes a party to, and agrees to comply
with and be bound by all of the terms and conditions of the Security Agreement
to the same extent as if New Debtor were an original signatory thereto.  New
Debtor shall hereafter be jointly and severally liable for the performance of
any and all past, present and future obligations of any Debtor under the
Security Agreement, it being understood and agreed that any and all references
in the Security Agreement to “Debtor” or “Debtors” shall include New Debtor.


3.           New Debtor acknowledges that (a) Lender has agreed to extend credit
to Borrower for the purposes set forth in the Credit Agreement, (b) it is
receiving direct and indirect benefits from each such extension of credit, (c)
the obligations of the “Debtor” or “Debtors” under the Security Agreement are
the joint and several obligations of each Debtor, (d) certain representations
and warranties set forth in the Security Agreement are in respect of it, and New
Debtor hereby confirms that each such representation and warranty is true and
correct, and (e) certain covenants set forth in the Security Agreement are in
respect of it or shall be imposed upon it, and New Debtor covenants and agrees
to promptly and properly perform, observe, and comply with each such covenant.


4.           Capitalized terms used but not defined herein have the meanings
given them in the Credit Agreement.




 
 
 
 
[Signature is on the following page.]

 
2

--------------------------------------------------------------------------------

 

 


 


IN WITNESS WHEREOF, each of the undersigned has executed this Joinder Agreement
under seal as of the date first written above.
 
 


 

 
NEW DEBTOR:


DEEP DOWN INTERNATIONAL HOLDINGS, LLC,
a Nevada limited liability company




By:  /s/ Eugene L. Butler                                         
Eugene L. Butler
Chief Financial Officer




EXISTING DEBTORS:


DEEP DOWN, INC.,
a Nevada corporation


ELECTROWAVE USA, INC.,
a Nevada corporation


FLOTATION TECHNOLOGIES, INC.,
a Maine corporation


MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company


DEEP DOWN INC.,
a Delaware corporation




By:  /s/ Eugene L. Butler                                           
Eugene L. Butler
Chief Financial Officer of each of the foregoing companies

 
 
 
 
 
Signature Page to Joinder Agreement
(SecurityAgreement)